DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on February 18, 2021 has been entered.  Claims 1-2, 4-10, 12-19 remain pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “biasing member” in claim 6.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Snider (U.S. 2014/0270379) in view of Rachow (U.S. 2020/0290572).
In claim 1, Snider discloses a vehicle grille assembly (see illustration of Figure 1 below) comprising a vehicle grille (14; Fig. 1 and ¶ 15) having an interior side and an exterior side (see illustration of Figure 1 below); a grille badge (see Figs. 1 and 4 below) supported on a surface of the exterior side of the grille (Fig. 1); a washer assembly (4; Fig. 3, ¶ 19-24) disposed adjacent to the grille badge (Fig. 4), the washer assembly having a nozzle (56; Fig. 4, ¶ 19).  
Regarding claim 1, Snider is silent to the nozzle being configured to move between a stowed position and an operating position.  The nozzle being stowed on the interior side of the vehicle grille in the stowed position, the nozzle being on the exterior side of the vehicle grille in the operating position to dispense cleaning fluid toward the grille badge.
As to claim 1, Rachow teaches a nozzle (16; Figs. 1-3, ¶ 18) capable of moving between a stowed position (Fig. 1, ¶18) and an operating position (Fig. 2, ¶18).  The nozzle being stowed on an interior side of the vehicle grille in the stowed position (Fig. 2, ¶ 46), the nozzle being on an exterior side of the vehicle grille in the operating position to dispense cleaning fluid toward the grille badge (Figs. 1-2, 4,6-7 ¶ 17-18, 61, 62), the washer assembly further comprises a cover (100; Fig. 1, ¶ 46) movably attached to the grille to expose the nozzle (16) when the nozzle moves into the operating position (Fig. 2), the cover being aligned with the grille when the nozzle is in the stowed position (Fig. 1), the cover (100 in Fig. 4, ¶ 18, 56) being spaced with respect to the grille when the nozzle (16) is in the operating position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of Snider to have the nozzle configured to move between a stowed position on the interior side of the vehicle grille and an operating position on the outside of the vehicle grille to dispense cleaning fluid toward the grille badge as taught by Rachow in order to hide the nozzle when not in use.  In the stowed position, the nozzle can be flush with or otherwise form a contiguous or continuous surface with the vehicle.  In the operating position, the 
In claim 2, the combination of Snider and Rachow discloses the invention of claim 1.
Regarding claim 2, the combination of Snider and Rachow is silent to the grille having a cavity disposed below the grille badge, the nozzle extending from the cavity when moving from the stowed position to the operating position.  
As to claim 2, Rachow teaches that the grille has a cavity (12; Figs. 1-2, ¶ 20) disposed below the grille badge (100; Fig. 1-2, ¶ 46) the nozzle extending from the cavity when moving from the stowed position to the operating position (¶ 17-18, 46, 61-62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle grill assembly of the combination of Snider and Rachow by adding a cavity disposed below the grille badge and the nozzle extending from the cavity when moving from the stowed position to the operating position to incorporate the teachings of Rachow in order to form a contiguous or continuous surface (the nozzle can be non-visible from the exterior of the vehicle when not in use) (Fig. 1, ¶48).   
In claim 4, the combination of Snider and Rachow discloses the invention of claim 2.
Regarding claim 4, the combination of Snider and Rachow is silent to the washer assembly further comprising a first supporting structure that is operatively connected to the nozzle to form a recessed mounting surface for the nozzle on the interior side of the grille.  
As to claim 4, Rachow teaches the washer assembly further comprising a first supporting structure (14; Fig. 3, ¶ 20) that is operatively connected to the nozzle to form a recessed mounting surface (¶ 18)  for the nozzle on the interior side of the grille (Fig. 1, ¶ 17-18, 46, 61-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of the combination of Snider and Rachow by adding a 
In claim 5, the combination of Snider and Rachow discloses the invention of claim 4.
Regarding claim 5, the combination of Snider and Rachow is silent to the washer assembly further comprising a second supporting structure fixedly mounted to the interior side of the grill, the second supporting structure telescopically receiving the first supporting structure so that the first supporting structure moves between stowed and operating positions.  
As to claim 5, Rachow teaches the washer assembly further comprising a second supporting structure (22; Fig. 1-2, ¶ 19) fixedly mounted to the interior side of the grill (Fig. 1, ¶ 18-19), the second supporting structure telescopically receiving the first supporting structure (¶ 18) so that the first supporting structure moves between stowed (Fig. 1, ¶ 18) and operating positions (Fig. 2, ¶ 17-18, 61, 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of the combination of Snider and Rachow to fixedly mount to the interior side of the vehicle grille within the first and second supporting structures as taught by Rachow in order to house and hide the nozzle when in the stowed position (¶ 18).  Specifically the vehicle grille assembly and washer assembly having a nozzle of Snider can be modified to fixedly mount the nozzle to the interior side of the vehicle grille within the first and second supporting structures from Rachow and where the first supporting structure moves telescopically with the second supporting structure to move the nozzle between stowed (hiding and not visible) and operating positions (for cleaning visible surfaces of the vehicle) (¶ 18 and 46).
In claim 6, the combination of Snider and Rachow discloses the invention of claim 5.
claim 6, the combination of Snider and Rachow is silent to the washer assembly further comprising a biasing member operatively connected to the nozzle and the second supporting structure to bias the nozzle into the stowed position.  
As to claim 6, Rachow teaches the washer assembly further comprising a biasing member (84; Figs. 1-3, ¶ 43) operatively connected to the nozzle and the second supporting structure to bias the nozzle into the stowed position (¶ 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of the combination of Snider and Rachow by adding a biasing member as taught by the teachings of Rachow in order to house and hide the nozzle when in the stowed position (Fig. 1, ¶ 18).  Specifically, the vehicle grille assembly and washer assembly having a nozzle of Snider can be modified and combined with Rachow to include a biasing member to move the nozzle into a stowed position within the second structure, therefore acting like a piston moving within a housing to go from stowed and operating positions (¶18).
In claim 18, the combination of Snider and Rachow discloses the invention of claim 1.
Regarding claim 18, the combination of Snider and Rachow is silent to wherein the nozzle includes an aperture that sprays fluid upward away from the nozzle toward the grille badge when the nozzle is in the operating position.
As to claim 18, Snider teaches wherein the nozzle (56; Fig. 3) sprays fluid upward (Fig. 3, ¶ 19).
As to claim 18, Rachow teaches wherein the nozzle (16; Fig. 2) includes an aperture (48; Fig. 2, ¶24, 25) that sprays fluid away from the nozzle toward the grille badge when the nozzle is in the operating position (¶ 24-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of the combination of Snider and Rachow by adding wherein the nozzle includes an aperture (Rachow) that sprays fluid upward (Snider) away from the 
In claim 19, the combination of Snider and Rachow discloses the invention of claim 6.
Regarding claim 19, the combination of Snider and Rachow is silent to the vehicle grille assembly according to claim 6, wherein a first end of the biasing member is operatively fixed to the nozzle and a second end of the biasing member is fixed to the grille to bias the nozzle into the stowed position.
As to claim 19, Rachow teaches wherein a first end (20; Fig. 2) of the biasing member (84; Fig. 2) is operatively fixed to the nozzle (16; Fig. 2) and a second end (22; Fig. 2) of the biasing member is fixed to the grille (100; Fig. 2) to bias the nozzle into the stowed position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Snider and Rachow by adding wherein a first end of the biasing member is operatively fixed to the nozzle and a second end of the biasing member is fixed to the grille to bias the nozzle into the stowed position.  Doing so connects the biasing member directly to the grille (class A surface) (Fig. 6, ¶ 61).


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Snider (U.S. 2014/0270379) and Rachow (U.S. 2020/0290572) in view of Terui (U.S. 2005/0200840).
In claim 15, the combination of Snider and Rachow discloses a vehicle (Snider 10; Fig. 1-2; ¶ 17) having the vehicle grille (Snider 14; Fig. 1 and ¶ 15) assembly of claim 1, a detector (Snider 12; Fig. 2, 4), and a grille badge (see Snider Figure 1 below).  
Regarding claim 15, the combination of Snider and Rachow fails to disclose the detector disposed on the interior side of the grille and behind the grille.  Rachow teaches the interior side of the 
As to claim 15, Terui teaches a vehicle grille assembly (10; Fig. 1, ¶ 24-26) comprising a detector (1; Fig. 1, ¶ 23-25) disposed on the interior side of the grille (art citation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle grille assembly and grille badge of the combination of Snider and Rachow by adding the detector as taught by Terui in order to dispose the detector on the interior side of the grille (Fig. 3, ¶ 12).  Specifically, the vehicle having the vehicle grille assembly and grille badge from the combination of Snider and Rachow can be combined with the detector from Terui to mount the detector on the interior side of the grille behind the grille badge to hide the detector from view and to protect it from debris and dirt (Fig. 3, ¶ 12). 
In claim 16, the combination of Snider, Rachow, and Terui discloses the invention of claim 15 as well as a vehicle (Snider 10, Fig. 1) and a nozzle (Snider 56; Fig. 4, ¶ 19).
Regarding claim 16, the combination of Snider, Rachow, and Terui is silent to a vehicle cleaning having a reservoir tank configured to store cleaning solution, the nozzle being in fluid communication with the reservoir tank.  
As to claim 16, Rachow teaches a vehicle cleaning system (134; Fig. 5, ¶ 58) having a reservoir tank (136; Fig. 5, ¶ 49) capable of storing cleaning solution (138; Fig. 5, ¶ 58), the nozzle (16; Fig. 1, ¶ 18) being in fluid communication with a reservoir tank (¶8, 49, and 58) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of the combination of Snider, Rachow, and Terui by adding a vehicle cleaning system having a reservoir tank to be in fluid communication with the nozzle.  Specifically, the vehicle having the vehicle cleaning system from the combination of Snider and Rachow to include a reservoir tank to be in fluid communication with the nozzle to spray cleaning fluid on vehicle 
In claim 17, the combination of Snider, Rachow, and Terui discloses the invention of claim 16 as well as a controller (Snider 68; Figs. 3 and 7, ¶ 21-29) and the nozzle (Rachow 16; Figs. 1-3, ¶ 18) capable of moving between a stowed position (Rachow Fig. 1, ¶18) and an operating position (Rachow Fig. 2, ¶18, 59-60).  
Thus, in forming the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Snider for use to control the nozzle between the stowed and operating positions as shown in Rachow in order to hide the nozzle when not in use so that, when in the stowed position, the nozzle can be flush with or otherwise form a contiguous or continuous surface with the vehicle and, when in the operating position, the nozzle is extended outwardly from the vehicle surface and can face a surface, the grille badge, for cleaning. (Figs. 1-2, ¶ 46).

Claims 7-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Snider (U.S. 2014/0270379) in view of Rachow (U.S. 2020/0290572).
In claim 7, Snider discloses a vehicle cleaning system (62; Figure 3, ¶ 19) comprising a washer assembly (4; Figure 1) supported to a vehicle grille (14; Fig. 1 and ¶ 15) and being disposed adjacent to a vehicle grille badge (see Figs. 1 and 4 below) of the vehicle grille (Fig. 1); the washer assembly having a nozzle (56; Fig. 4, ¶ 19) to dispense cleaning fluid toward the grille badge (Fig. 4, ¶ 20) and a reservoir tank capable of storing cleaning solution, the nozzle being in fluid communication the reservoir tank (¶ 19).  
In claim 8, Snider discloses a vehicle cleaning system comprising a controller (68; Figure 3 and 7, ¶ 21-29) that controls the vehicle cleaning system (68; Figure 3 and 7, ¶ 21-29).  In claim 9, Snider claim 10, Snider discloses the vehicle cleaning system further comprising a timer set in states (104-110; Fig. 7, ¶ 30) electrically connected to the controller to control a period of operation (Figs. 3 and 7-8; ¶ 30-34) of the washer assembly.
Regarding claim 7, Snider is silent to the nozzle configured to move between a stowed position and an operating position, the nozzle being stowed on the interior side of the vehicle grille in the stowed position, and being on the exterior side of the vehicle grille in the operating position to dispense cleaning fluid toward the grille badge. 
Regarding claim 8, Snider is silent to the controller moving the nozzle between the stowed and operating positions.
As to claim 7, Rachow teaches a vehicle cleaning system (134; Fig. 5, ¶ 58) having a nozzle (16; Fig. 1, ¶ 38) capable of moving between a stowed position ( Fig. 1, ¶ 38) and an operating position (Fig. 2, ¶ 38), the nozzle being stowed on the interior side of the vehicle grille in the stowed position and being on the exterior side of the vehicle grille in the operating position to dispense cleaning fluid toward the grille badge (¶ 46-48);  the washer assembly further comprises a cover (100; Figs. 1-2, ¶46) configured to be movably supported with respect to the vehicle grille, the cover being openable (Fig. 2) to expose the nozzle (16; Fig. 2, ¶ 18, 24) when the nozzle moves into the operating position (Fig. 2), the cover being aligned with the grille when the nozzle is in the stowed position (Fig. 1), the cover being spaced with respect to the grille when the nozzle is in the operating position
As to claim 8, Rachow teaches a controller (Fig. 1, ¶ 38) that controls the vehicle cleaning system to move the nozzle between the stowed and operating positions (Fig. 1, ¶ 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle and vehicle cleaning system of Snider such that the 
In claim 12, the combination of Snider and Rachow discloses the invention in claim 1.  However, the combination of Snider and Rachow is silent to the vehicle cleaning system wherein the washer assembly further comprises a first supporting structure operatively connected to the nozzle to form a recessed mounting surface for the interior side of the grille.  
As to claim 12, Rachow teaches the washer assembly comprising a first supporting structure (14; Fig. 3, ¶ 20) operatively connected to the nozzle to form a recessed mounting surface for the nozzle on the interior side of the grille (Figs. 1-2, 4, 6-7 ¶ 17-18, 61, 62) and a second supporting structure (22; Fig. 1-2, ¶ 19) mounted to the interior of the grille (Figs. 1-2, 4, 6-7 ¶ 17-18, 61, 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle cleaning system of Snider by adding a first supporting structure and a second supporting structure as taught by Rachow.  Specifically, the vehicle cleaning system having a washer assembly and nozzle of Snider can be modified to include the teachings of a first supporting structure from Rachow being connected to the nozzle from Snider to form a recessed mounting surface for the nozzle on the interior side of the grille from Rachow for storing the nozzle while in a stowed position.  Doing so would provide support to the nozzle when telescoping between a stowed position (Fig. 1, ¶ 18) and an operating position (Fig. 2, ¶ 18, 59-60).  
In claim 13, the combination of Snider and Rachow discloses the invention in claim 12.  However, the combination of Snider and Rachow is silent to the vehicle cleaning system wherein the washer assembly further comprises a second supporting structure fixedly mounted to a surface of the interior side of the grille, the second supporting structure telescopically receiving the first supporting structure so that the first supporting structure moves with respect to the second supporting structure to move the nozzle between the stowed and operating positions.  
As to claim 13, Rachow teaches a second supporting structure (22; Fig. 1-2, ¶ 19)  mounted to the interior of the grille telescopically receiving the first supporting structure so that the first supporting structure moves with respect to the second supporting structure to move the nozzle between the stowed and operating positions (Figs. 1-2, 4,6-7 ¶ 17-18, 61, 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle cleaning system of Snider by adding a first supporting structure and a second supporting structure as taught by Rachow.  Specifically, the vehicle cleaning system with a washer assembly and nozzle mounted to a grille from Snider can be combined with Rachow’s second supporting structure mounted to the interior side of the grille and where the second supporting structure telescopically receives a first supporting structure to move the nozzle from Snider between stowed and operating positions.  A person would be motivated to combine a first supporting structure and a second supporting structure so as to provide a foundation for the nozzle to telescope up between a stowed (Fig. 1, ¶ 18) and operating position (Fig. 2, ¶ 18, 59-60), and to better hide the nozzle from view while not in the operating position (¶ 48).
In claim 14, the combination of Snider and Rachow discloses the invention in claim 13.  However, the combination of Snider and Rachow is silent to the vehicle cleaning system wherein the washer assembly further comprises a biasing member operatively connected to the nozzle and the second supporting structure to bias the nozzle into the stowed position.  
claim 14, Rachow discloses a biasing member (84; Figs. 1-3, ¶ 43) operatively connected to the nozzle (16, ¶ 18) and the second supporting structure (22; Fig. 1-2, ¶ 19) to bias the nozzle into the stowed position (Fig. 1, ¶ 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle cleaning system of Snider to by adding the biasing member as taught by Rachow.  Specifically, the vehicle cleaning system and washer assembly with a nozzle from Snider can be combined with Rachow’s biasing member (¶43) connected to the second supporting structure to move the nozzle into a stowed position. Doing so would create a more efficient vehicle cleaning system (Rachow, ¶ 1-4) where the nozzle could be moved (¶ 43) into the stowed position and hid from view when not in use (¶ 48). 


    PNG
    media_image1.png
    389
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    434
    678
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that all of the claim features must be taught or suggested by the prior art and disclose the elements as arranged in the claim, the combination of Snider in view of Rachow discloses each and every element of claims 1-2, 4-6 and 18-19, and the combination of Snider in view of Rachow and further in view of Terui discloses each and every element of the claims 15-17.  Applicant states that Rachow’s cover 98 has no apparent relationship with a grille of the vehicle.  
Examiner distinguishes the grille as a class A surface (show surface) of the vehicle.  The cover (98/100) is a class A surface per Rachow in ¶ 46 which states “The telescoping device (10) can optionally comprise a cover (98) coupled with or otherwise provided on the distal end (36) of the supply tube (34).  The cover (98) can comprise a trim component of a vehicle and can include a Class A surface (100), i.e., a visible exterior surface of the vehicle.”  Alternatively, Fig. 6 and 7 and ¶ 61 -62 shows/discusses an alternative embodiment where the cover (98) is excluded and the outlet becomes part of the class A surface that telescopes in and out.
It would have been obvious (and reasonable) to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle cleaning system to clean a vehicle badge/emblem in place of a camera lens (52) from Snider shown in Figures 1-4 of Snider.  It also would have been obvious (and reasonable) to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the telescoping cleaning system (10; Fig. 1) and cover (98/100; Fig. 1) (as a class A surface) from Rachow with Snider’s cleaning system as part of the vehicle cleaning system to clean an object attached to the grille, either being a badge or a camera or both. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nelson (US5046449) teaches a vehicle having a vehicle grille assembly with a washer assembly located on a mounting plate on the exterior side of the grille assembly.
Kracker et al. (US20150375717) teaches a vehicle having a telescoping washer assembly in the bumper for washing a headlight.  ¶ 26 states that the bumper can include bumper skins, fenders, grills, hoods, etc.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.E.H./Examiner, Art Unit 3612                                                                                                                                                                                                                                                                                                                                                                                          
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        2/24/2021